Name: COMMISSION REGULATION (EC) No 1656/96 of 19 August 1996 on the supply of cereal-based weaning food as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  Africa;  foodstuff
 Date Published: nan

 20 . 8 . 96 EN Official Journal of the European Communities No L 210/9 COMMISSION REGULATION (EC) No 1656/96 of 19 August 1996 on the supply of cereal -based weaning food as food aid supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas the abovementioned Regulation lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated cereal-based weaning food to certain benefi ­ ciaries; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (2), as amended by Regulation (EEC) No 790/91 (3); whereas it is necessary to specify the time limits and conditions of HAS ADOPTED THIS REGULATION: Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 August 1996. For the Commission Erkki LIIKANEN Member of the Commission (') OJ No L 166, 5. 7. 1996, p. 1 . (2) OJ No L 204, 25. 7 . 1987, p. 1 . (3 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 210/ 10 HENI Official Journal of the European Communities 20 . 8 . 96 ANNEX LOT A 1 . Operation Nos ('): 926/95 (Al ); 927/95 (A2) 2 . Programme: 1995 3. Recipient (2): Solidaridad International , Gloneta de Quevedo 7, 6-D, E-28015 Madrid (tel : (34 1 ) 593 11 13, fax : 448 44 69)/ Oxfam Belgique, rue du Conseil 39, B-1050 Brussels (tel : (32 2) 512 99 90, fax : 511 89 19 (contact: J. M. Biquet)) 4. Representative of the recipient: Croissant Rouge Sahraoui , 17 rue Ben M Hidi Lardi, Oran (tel : (21 36) 39 64 24, fax : 33 1 0 65) (contact: Mr Bougoudour) 5. Place or country of destination : Algeria 6 . Product to be mobilized: cereal-based weaning food 7. Characteristics and quality of the goods (3) 0 (8): see OJ No C 34, 6 . 2. 1993, p. 3 (under II . C ( 1 ) (b)) 8 . Total quantity (tonnes): 10 9 . Number of lots: one in two parts (Al : five tonnes; A2: five tonnes) 10 . Packaging and marking (5) (6): see OJ No C 34, 6 . 2. 1993 , p. 3 (II.C(2)(b) and II.C (3)) Language to be used for the marking: French 11 . Method of mobilization: the Community market 12. Stage of supply: free at port of landing  landed 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing: Oran 16. Address of the warehouse and, if appropriate, port of landing:  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 30 . 9  13. 10 . 1996 18 . Deadline for the supply: 27. 10 . 1996 19. Procedure for determining the costs of supply: invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : (12 noon (Brussels time)) 3 . 9 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : ( 12 noon (Brussels time)) 17. 9 . 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 14  27. 10 . 1996 (c) deadline for the supply: 10 . 11 . 1996 22. Amount of tendering security: ECU 20 per tonne 23. Amount of delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de 1 aide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130 , bureau 7/46, rue de la Loi/Wetstraat 200, B-1049 Brussels (telex: 25670 AGREC B; fax : (32 2) 296 70 03/296 70 04) 25. Refund payable on application by the successful tenderer (4): refunds applicable on 30 . 8 . 1996, fixed in accordance with Article 4 ( 1 ), first subparagraph of Regulation (EC) No 1222/94 (OJ No L 136, 31 . 5 . 1994, p. 5) 20 . 8 . 96 EN Official Journal of the European Communities No L 210/ 11 Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation , in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels . (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities . The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108 , 1.5. 1993 , p. 106), as last amended by Regulation (EC) No 1482/96 (OJ No L 188 , 27. 7 . 1996, p. 22) shall not apply to this amount. (*) Placed in one-way 20-foot containers . (6) Notwithstanding OJ No C 34 of 6. 2. 1993, the first paragraph of point II.C (2) (b) on page 9 is replaced by the following: 'The weaning food is to be packed in airtight sachets , maximum 1 kg, sealed at either end, sufficiently long and provided with a clip so that they can be resealed after opening.' Q The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document:  health certificate . (8) Notwithstanding OJ No C 34 of 6. 2 . 1993, the third paragraph of point (b) on page 3 is replaced by the following: 'The product shall be prepared principally from one or more milled cereal products . It shall also contain a high-protein food, such as milk or soya concentrate.'